Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s request for continued examination filed March 15, 2021 is acknowledged.  Claims 219-220, 225, 227-228, 233, and 236 are amended, claims 238-257 are cancelled, and claim 258 is newly added.  Claims 219-237 and 258 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner withdraws all rejections set forth in the office action filed October 15, 2020.
Allowable Subject Matter
Claims 219-237 and 258 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Lindsay et al., US 4828693 (of record), while broadly teaching an accumulator assembly does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a system comprising a liquid supply line incorporating a flow restrictor and accumulator, where said accumulator has a gas side chamber and a liquid side chamber separated by a flexible diaphragm, the gas side open to atmosphere and the liquid side comprising a single liquid port, where the combination of flow restrictor and accumulator are configured to maintain a negative pressure in the liquid supply line when a pump draws liquid through said liquid supply line.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779